Citation Nr: 0603724	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-05 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from October 1965 to 
July 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied entitlement to service connection 
for PTSD and denied entitlement to service connection for 
benign prostatic hyperplasia.  The veteran has appealed to 
the for favorable resolution.

In October 2004, the Board remanded the case to the RO for 
additional development including a PTSD examination.  

The veteran's notice of disagreement addresses service 
connection for PTSD.  Subsequently, during a May 2003 
hearing, the veteran and his representative withdrew the 
issue of service connection for benign prostatic hyperplasia.


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The medical evidence includes a competent diagnosis of 
PTSD related to combat service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran has earned the Combat Infantryman 
Badge (CIB), for service in Vietnam as an indirect fire 
crewman, Military Operational Specialty Code (MOS) 11C20.  
The Board accepts the veteran's CIB as conclusive proof of 
combat.  Thus, occurrence of his stressor is established, as 
there is no clear and convincing evidence to the contrary, 
and the stressor is consistent with the circumstances, 
conditions, or hardships of his service.  

The issue for resolution is whether the veteran has PTSD.  An 
April 2002 VA PTSD compensation and pension examination 
report reflects an Axis I diagnosis of depressive disorder 
not otherwise specified (NOS) with some anxiety.  The 
psychiatrist felt that only criteria A (traumatic event) of a 
DSM-IV approved PTSD diagnosis had been met.  

The veteran underwent another VA PTSD compensation and 
pension examination in June 2005.  That examination report 
also reflects that the veteran does not have PTSD.  The 
examiner (no credentials provided) did not divulge which 
criterion of a PTSD diagnosis had not been met, however.  
Thus, the probative value of that report is diminished.

The above-mentioned compensation and pension examination 
reports must be weighed against several VA psychiatric 
treatment reports dated from 2002 through 2004.  Each 
psychiatric reports contains a primary Axis I diagnosis of 
PTSD.  Significantly, a December 2004 VA psychiatric report 
contains a diagnosis of PTSD with depression.  The report 
contains a comprehensive listing of symptoms and explains how 
each PTSD criterion has been met.  Concerning criteria A, the 
report mentions "sees enemy soldiers, Vietcong, dead with 
body full of bullet holes."  Concerning the sufficiency of 
the veteran's response to such traumatic event (also criteria 
A), the report mentions:

Pt. had just arrived to combat area, in 
Pleiku, near Cambodian border, while in 
an observation post they received an 
enemy ambush, at nighttime. The attack 
lasted until sunrise. He felt he was 
going to die. It was 

his first direct contact with the enemy. 
In the darkness, he recalls fire noises 
and screaming of dying people.   

The report also explains how criteria B (persistently 
reexperiencing the traumatic event) are met, how criteria C 
(avoidance and general numbing) are met, how criteria D 
(persistent symptoms of increased arousal) are met, how 
criteria E (symptoms in B, C, or D lasted more than one 
month) are met, and how criteria F (causes significant 
stress, social, or occupational functioning) are met.  

Because the PTSD diagnosis contained in the December 2004 
report is particularly well-supported and clearly presented 
by the psychiatrist, its probative value is high.  It appears 
then that the competent medical evidence is at least in 
relative equipoise on the issue of whether the veteran has 
PTSD.  Resolving any remaining doubt in favor of the veteran, 
the Board finds that a PTSD diagnosis related to stressful 
combat experiences has been given.  

Other favorable evidence of record includes the veteran's 
testimony and an Army Center for Research of Unit Records 
(CRUR) report.  These clearly support the veteran's claim.  

Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence, and of the veteran's credible testimony, the Board 
finds that it is at least as likely as not that the veteran 
has PTSD due to combat.  Because the evidence favors the 
claim, the Board will grant service connection for PTSD.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  




ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


